      Case: 1:19-cv-05776 Document #: 1 Filed: 08/28/19 Page 1 of 14 PageID #:1




                      UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION
________________________________________________
                                                 )
CRAIG RESS; and                                  )
CARL COGDILL,                                    )
                                                 )
      Plaintiffs,                                ) Civil No.________________
                                                 )
              v.                                 ) Jury Trial Demanded
                                                 )
THE DIVEHEART FOUNDATION, a corporation          )
                                                 )
                                                 )
      Defendant.                                 )
________________________________________________)

                                            COMPLAINT

       Plaintiffs Craig Ress and Carl Cogdill, by and through undersigned counsel, hereby

submit this complaint for violations of Title III of the Americans with Disabilities Act (“ADA”),

42 U.S.C. §§ 12181, et seq. and the Illinois Human Rights Act, 775 ILCS 5, et seq.

                                      I.     INTRODUCTION

     1.        This is a disability discrimination case on behalf of accomplished scuba divers,

whose certifications were unjustifiably and unlawfully modified and/or revoked by Defendant

The Diveheart Foundation (“Diveheart”). This civil action seeks to redress Diveheart’s willful

violations of the Americans with Disabilities Act of 1990, 42 U.S.C. §§ 12181, et seq. (“ADA”)

and the Illinois Human Rights Act, 775 ILCS 5, et seq. (“IHRA”). Specifically, Plaintiffs Craig

Ress and Carl Cogdill (“Plaintiffs”) bring this action for declaratory judgment, injunctive relief,

and damages for denial of access to, and the full and equal enjoyment of, the goods, services,

facilities, privileges, advantages, or accommodations of Diveheart because Plaintiffs’ scuba




                                                 1
       Case: 1:19-cv-05776 Document #: 1 Filed: 08/28/19 Page 2 of 14 PageID #:1




diving certificates issued by Diveheart were unjustifiably modified or revoked on the basis of

Plaintiffs’ disabilities.

                               II.     JURISDICTION AND VENUE

      2.        This Court has subject-matter jurisdiction over this action pursuant to 28 U.S.C.

§§ 1331 and 1343 because Plaintiffs assert a claim under the Americans with Disabilities Act of

1990, Pub. L. 101-335, 104 Stat. 327 (codified at 42 U.S.C. §§ 12101-12213).

      3.        This Court has supplemental jurisdiction over Plaintiff Craig Ress’s state-law

claim pursuant to 28 U.S.C. § 1367(a), which confers federal subject matter jurisdiction over “all

other claims that are so related to claims in the action within such original jurisdiction that they

form part of the same case or controversy.” Plaintiff Ress’s state-law claim arises from a

common set of operative facts and are so related to the claims in the action within the original

jurisdiction of the Court that they form part of the same case or controversy. The Illinois

Department of Human Rights issued to Plaintiff Craig Ress a Notice of Right to Commence

Civil Action concerning his Illinois Human Rights Act claim on August 13, 2019. This civil

action was filed within 95 days of this Notice.1

      4.        This Court has personal jurisdiction over Defendant, because Diveheart is

headquartered in and regularly conducts business in the state of Illinois and in this judicial

district.




1
  Plaintiff Carl Cogdill has also filed a charge of discrimination with the Illinois Department of
Human Rights, and is awaiting processing of that charge and issuance of a Notice of Right to
Commence Civil Action concerning his Illinois Human Rights Act claim. Upon receipt of that
Notice, Plaintiffs intend to move for leave to amend this complaint to add Mr. Cogdill’s IHRA
claim.
                                                   2
      Case: 1:19-cv-05776 Document #: 1 Filed: 08/28/19 Page 3 of 14 PageID #:1




     5.        Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391, because a

substantial part of the events or omissions giving rise to this action occurred in this district and

because Defendant resides in this district.

                                           III.     PARTIES

     6.        Plaintiff Craig Ress (“Dr. Ress”) is an adult resident of the state of Florida and a

medical doctor. Dr. Ress has spinal and lower limb abnormalities resulting from cancer at an

early age, and he is an individual with a disability as defined in the ADA. Dr. Ress is also a

scuba diving instructor, certified as an instructor by several internationally recognized scuba

diving schools and specializing in scuba diving instruction of people with disabilities.

     7.        Plaintiff Carl Cogdill (“Mr. Cogdill”) is an adult resident of the state of Texas.

Mr. Cogdill has T-4 paraplegia and is an individual with a disability as defined in the ADA. Mr.

Cogdill is a scuba diving buddy, certified by an internationally recognized scuba diving agency.

     8.        Defendant The Diveheart Foundation (“Diveheart”) is a place of education and a

place for exercise and recreation. Diveheart claims that its mission is “to provide and support

educational scuba diving programs that are open to any child, adult or veteran with a disability.”

Among the goods and services provided by Diveheart are several courses to become a certified

scuba diving instructor of students with disabilities, referred to as “adaptive divers.”

                                              IV.       FACTS

       A. Services Offered by Diveheart

     9.        Diveheart offers four adaptive scuba training courses. These are: 1) the Adaptive

Diver Course (for persons with disabilities wishing to learn to learn how to scuba dive); 2) the

Adaptive Dive Buddy Course; 3) the Advanced Adaptive Dive Buddy Course; and 4) the

Adaptive Instructor Course.



                                                    3
      Case: 1:19-cv-05776 Document #: 1 Filed: 08/28/19 Page 4 of 14 PageID #:1




     10.       Certification as an Adaptive Dive Buddy entitles one to assist adaptive diving

students, under the supervision of a certified adaptive instructor, in Diveheart Scuba Experiences

and in trainings to become adaptive divers.

     11.       Certification as an Advanced Adaptive Dive Buddy entitles one to perform the

same duties as an Adaptive Dive Buddy, but with more complex situations, such as quadriplegic

adaptive diving students.

     12.       Certification as an Adaptive Instructor entitles one to lead Diveheart Scuba

Experiences, lead trainings of adaptive divers and adaptive dive buddies, and determine whether

to award certifications as adaptive divers and adaptive dive buddies to students. In a typical

Adaptive Diver Course, there is a team of divers led by one certified Adaptive Instructor.

     13.       The Diveheart Adaptive Diver Training Manual provides that a certified

Diveheart Adaptive Diver is eligible to advance his training to become a certified Adaptive Dive

Buddy or Adaptive Scuba Instructor.

       B. Dr. Ress’s Certification by Diveheart as an Adaptive Instructor

     14.       Dr. Ress learned to scuba dive more than 40 years ago, when he was

approximately 12 years old. In 2017, Dr. Ress began taking courses through Diveheart to

become a scuba diving instructor for adaptive diving students. Dr. Ress excelled at Diveheart’s

course, completing the curriculum offered by Diveheart. In 2017, he became a certified

Diveheart Adaptive Instructor, which entitled him to lead Diveheart Scuba Experiences and to

lead the training of people wishing to become adaptive divers and adaptive dive buddies. This

certification also allowed Dr. Ress to lead such teams without the presence of another Adaptive

Instructor, and entitled Dr. Ress to determine, based on his evaluation of his students, whether to

certify such students as adaptive divers and adaptive dive buddies.



                                                 4
      Case: 1:19-cv-05776 Document #: 1 Filed: 08/28/19 Page 5 of 14 PageID #:1




     15.       Dr. Ress obtained similar certifications from other schools offering certifications

as scuba diving instructors for disabled individuals, including the Handicapped Scuba

Association and Scuba Diving International.

     16.       Following receipt of his Diveheart certification, Dr. Ress used this certification to

train more than 20 adaptive divers. During these trainings, Dr. Ress was often the only certified

Diveheart scuba diving instructor, as allowed by his certification and as was known and

approved of by Diveheart. Diveheart Executive Director, Tinamarie Hernandez asked Dr. Ress

to conduct additional similar trainings in South Africa.

       C. Diveheart’s Restrictions on Plaintiff Craig Ress’s Certification

     17.       In August 2018, Dr. Ress expressed concern via email to Diveheart Founder and

President Jim Elliott and Executive Director Tinamarie Hernandez regarding mismanagement by

Diveheart’s Florida leadership. Specifically, Dr. Ress complained that the leader of the South

Florida Diveheart Unit, Wilhelmina Stanton, was disorganized, used bad equipment and was

abusive to and screamed at dive buddies. At the time Dr. Ress made this complaint to Diveheart

President Jim Elliott, Ms. Stanton was in a romantic relationship with Mr. Elliott.

     18.       Rather than address these concerns, Mr. Elliot immediately placed restrictions on

Dr. Ress’s Adaptive Instructor certification, citing his disability as the basis for such restrictions.

These restrictions prevented Dr. Ress from providing trainings with his Diveheart certification

unless he was accompanied by a second certified professional Diveheart adaptive instructor.

     19.       These new restrictions were wholly inconsistent with the prior trainings Dr. Ress

provided pursuant to his Diveheart certification. Dr. Ress had conducted several trainings for

adaptive divers with Diveheart’s knowledge and consent using assistants who were not adaptive

instructors, just as any other Diveheart instructor would do.



                                                   5
      Case: 1:19-cv-05776 Document #: 1 Filed: 08/28/19 Page 6 of 14 PageID #:1




     20.       Requiring a second certified professional Diveheart adaptive instructor to

accompany Dr. Ress meant that Diveheart had effectively eliminated Dr. Ress’ ability to be hired

as an instructor, since a “two certified professional Diveheart adaptive instructor” rule would

create unnecessary redundancy and typically mean double the pricing for any student wishing to

use his services. These restrictions have also caused Dr. Ress great emotional pain and

embarrassment, as he has been unable to explain to diving colleagues and students why

Diveheart has modified his certification.

     21.       These restrictions were and are wholly unjustified. Dr. Ress met all of the

standards to be a certified professional Adaptive Instructor without such restrictions prior to

September 2018, and he continues to meet all of those standards today. Dr. Ress also holds

similar certifications without restrictions from other certification schools, including the

Handicapped Scuba Association and Scuba Diving International.

     22.       Following the implementation of these restrictions, Dr. Ress, through counsel,

attempted to resolve this matter with Diveheart, culminating in a detailed letter sent to

Diveheart’s counsel on February 18, 2019. Diveheart refused to remove these restrictions.

       D. Carl Cogdill’s Certification as an Advanced Adaptive Dive Buddy

     23.       Mr. Cogdill has been a scuba diver for approximately 3 years. In 2018, Mr.

Cogdill began taking courses through Diveheart to become an Advanced Adaptive Dive Buddy.

Mr. Cogdill excelled at these courses, rising through stages of the curriculum offered by

Diveheart. In 2018, Mr. Cogdill was certified by Diveheart as an Advanced Adaptive Dive

Buddy. This certification entitled Mr. Cogdill to assist the teams instructing people to become

adaptive divers.




                                                  6
      Case: 1:19-cv-05776 Document #: 1 Filed: 08/28/19 Page 7 of 14 PageID #:1




      24.       Mr. Cogdill’s performance as an Advanced Adaptive Dive Buddy was exemplary.

After receiving his certification he performed the functions of this role on at least 15 occasions,

often exceeding the performance of other participants without disabilities.

      25.       Mr. Cogdill has obtained a similar certification from the Professional Association

of Diving Instructors (PADI).

        E. Diveheart’s Revocation of Carl Cogdill’s Certification

      26.       On February 22, 2019, Mr. Cogdill received a phone call from Diveheart Founder

and President Jim Elliott. During this call, Mr. Elliott informed Mr. Cogdill that his certification

as an Advanced Dive Buddy was being revoked because of his disability.

      27.       This revocation was and is wholly unjustified. Mr. Cogdill met all of the

standards to be an Advanced Dive Buddy prior to February 22, 2019, and continues to meet all

of those standards today. This revocation has caused Mr. Cogdill great emotional pain and

embarrassment, as he has been unable to explain to diving colleagues why Diveheart has revoked

his certification, and has hindered his ability to secure positions as a dive buddy with other

diving teams.

      28.       The timing of this revocation, coming days after Dr. Ress made clear what steps

Diveheart must take to avoid legal action, appears to be an attempt by Diveheart to justify its

disability discrimination against Dr. Ress by revoking other certifications held by persons with

disabilities.

                                    V.      CLAIM FOR RELIEF

      29.       Plaintiffs reallege and reincorporate by reference the allegations set forth in this

Complaint as if fully set forth herein.




                                                  7
      Case: 1:19-cv-05776 Document #: 1 Filed: 08/28/19 Page 8 of 14 PageID #:1




                                      COUNT ONE
 Discrimination on the Basis of a Disability in Violation of the Americans with Disabilities
                             Act (42 U.S.C. §§ 12181, et seq.)
                                On Behalf of Both Plaintiffs

      30.       On July 12, 1990, Congress enacted the ADA “to provide a clear and

comprehensive national mandate for the elimination of discrimination against individuals with

disabilities.” 42 U.S.C. § 12101(b)(1).

      31.       Title III of the ADA states that “[n]o individual shall be discriminated against on

the basis of disability in the full and equal enjoyment of goods, services, facilities, privileges,

advantages, or accommodations of any public place of accommodation by any person who owns,

leases (or leases to), or operates a place of public accommodation.” 42 U.S.C. § 12182(a).

      32.       Diveheart is a “place of public accommodation” within the meaning of the ADA.

42 U.S.C. § 12181(7)

      33.       Defendant is a “private entity who owns . . . or operates a place of public

accommodation,” and therefore has obligations under Title III of the ADA. 42 U.S.C. §

12182(a).

      34.       Title III makes it “discriminatory to subject an individual or class of individuals

on the basis of a disability or disabilities of such individual or class, directly, or through

contractual, licensing, or other arrangements, to a denial of the opportunity of the individual or

class to participate in or benefit from the goods, services, facilities, privileges, advantages, or

accommodations of an entity.” 42 U.S.C. § 12182(b)(1)(A)(i).

      35.       Title III further makes it “discriminatory to afford an individual or class of

individuals, on the basis of a disability or disabilities of such individual or class . . . with the

opportunity to participate in or benefit from a good, service, facility, privilege, advantage, or




                                                    8
      Case: 1:19-cv-05776 Document #: 1 Filed: 08/28/19 Page 9 of 14 PageID #:1




accommodation that is not equal to that afforded to other individuals.” 42 U.S.C. §

12182(b)(1)(A)(ii).

      36.       Title III further makes it “discriminatory to provide an individual or class of

individuals, on the basis of a disability or disabilities of such individual or class, directly, or

through contractual, licensing, or other arrangements with a good, service, facility, privilege,

advantage, or accommodation that is different or separate from that provided to other individuals

. . . .” 42 U.S.C. § 12182(b)(1)(A)(iii).

      37.       Title III provides that the term “individuals” refers to “clients or customers of the

covered public accommodation.” 42 U.S.C. § 12182(b)(1)(A)(iv).

      38.       Diveheart’s scuba diving training courses and certifications are goods, services,

facilities, privileges, advantages, or accommodations of Diveheart, and Plaintiffs are clients or

customers of Diveheart.

      39.       Title III further provides that “discrimination includes:

              (i) the imposition or application of eligibility criteria that screen out or tend to

              screen out an individual with a disability or any class of individuals with disabilities

              from fully and equally enjoying any goods, services, facilities, privileges,

              advantages, or accommodations, unless such criteria can be shown to be necessary

              for the provision of the goods, services, facilities, privileges, advantages, or

              accommodations being offered; [and]

              (ii) a failure to make reasonable modifications in policies, practices, or procedures,

              when such modifications are necessary to afford such goods, services, facilities,

              privileges, advantages, or accommodations to individuals with disabilities, unless

              the entity can demonstrate that making such modifications would fundamentally



                                                   9
     Case: 1:19-cv-05776 Document #: 1 Filed: 08/28/19 Page 10 of 14 PageID #:1




              alter the nature of such goods, services, facilities, privileges, advantages, or

              accommodations.”

42 U.S.C. § 12182(b)(2)(A)(i-ii).

      40.       Defendant’s restrictions on and revocation of Plaintiffs’ certifications on the basis

of a disability or perceived disability are a denial of Plaintiffs’ opportunity to participate in or

benefit from the goods, services, facilities, privileges, advantages, or accommodations of

Diveheart.

      41.       Defendant’s restrictions on and revocation of Plaintiffs’ certifications on the basis

of a disability or perceived disability means that Plaintiffs’ opportunity to participate in or

benefit from a good, service, facility, privilege, advantage, or accommodation of Diveheart is not

equal to that afforded to other individuals without disabilities.

      42.       Defendant’s restrictions on and revocation of Plaintiffs’ certifications on the basis

of a disability or perceived disability provides Plaintiffs with a good, service, facility, privilege,

advantage, or accommodation of Diveheart that is different or separate from that provided to

other individuals.

      43.       Defendant’s restrictions on and revocation of Plaintiffs’ certifications on the basis

of a disability or perceived disability is an imposition or application of eligibility criteria that

screens out or tends to screen out an individual with a disability from fully and equally enjoying

any goods, services, facilities, privileges, advantages, or accommodations of Diveheart, and such

criteria are unnecessary for the provision of the goods, services, facilities, privileges, advantages,

or accommodations being offered.

      44.       Defendant’s restrictions on and revocation of Plaintiffs’ certifications on the basis

of a disability or perceived disability is a failure of Defendant to make reasonable modifications



                                                   10
     Case: 1:19-cv-05776 Document #: 1 Filed: 08/28/19 Page 11 of 14 PageID #:1




in its policies, practices, or procedures, when such modifications are necessary to afford such

goods, services, facilities, privileges, advantages, or accommodations to Plaintiffs.

      45.       Defendants’ conduct has harmed Plaintiffs and will continue to harm them until

Defendant is ordered by this Court to cease discriminating against Plaintiffs on the basis of their

disability.

      46.       For Defendant’s violation of the ADA, Plaintiffs are entitled to declaratory and

injunctive relief to prevent Defendant from discriminating against them on the basis of their

disability, and Defendant is liable to Plaintiffs for costs and attorneys’ fees, and all other

available relief.

                                       COUNT TWO
  Discrimination on the Basis of a Disability in Violation of the Illinois Human Rights Act
                                  On Behalf of Craig Ress

      47.       The Illinois Human Rights Act is intended to prevent and eliminate

discriminatory practices in places of public accommodation because of an individual’s actual or

perceived disability. 775 ILCS 5/1-102(A).

      48.       The Illinois Human Rights Act prohibits discrimination on the basis of

“disability,” which is defined to include “a determinable physical or mental characteristic of a

person, including, but not limited to, a determinable physical characteristic which necessitates

the person’s use of a guide, hearing or support dog, the history of such characteristic, or the

perception of such characteristic by the person complained against, which may result from

disease, injury, congenital condition of birth or functional disorder and which characteristic . . . is

unrelated to a person’s ability to utilize and benefit from a place of public accommodation.” 775

ILCS 5/1-103(I).




                                                  11
     Case: 1:19-cv-05776 Document #: 1 Filed: 08/28/19 Page 12 of 14 PageID #:1




     49.        It is a civil rights violation under the Illinois Human Rights Act “for any person

on the basis of unlawful discrimination to...[d]eny or refuse to another the full and equal

enjoyment of the facilities, goods, and services of any public place of accommodation.” 775

ILCS 5/5-102(A).

     50.        Diveheart is a “place of public accommodation” within the meaning of the IHRA.

     51.        Plaintiff Ress is a person with a disability within the meaning of the IHRA.

     52.        Diveheart’s scuba diving training courses and certifications are goods, services or

facilities of Diveheart, and Plaintiff Ress is a client or customer of Diveheart.

     53.        Defendant’s denial to Plaintiff Ress of a certification without restrictions, on the

basis of his disability or perceived disability, is a denial of access to Defendant’s facilities, goods

and services.

     54.        Defendant’s denial to Plaintiff Ress of a certification without restrictions, on the

basis of his disability or perceived disability, is a denial of the full and equal enjoyment of

Defendant’s facilities, goods and services.

     55.        Defendant’s restrictions on Plaintiff Ress’s certification on the basis of a

disability or perceived disability means that Plaintiff Ress’s opportunity to participate in or

benefit from a good, service, or facility of Diveheart is not equal to that afforded to other

individuals without disabilities.

     56.        Defendant’s restrictions on Plaintiff Ress’s certifications on the basis of a

disability or perceived disability provides Plaintiff with a good, service, or facility of Diveheart

that is different or separate from that provided to other individuals.

     57.        Defendant’s conduct has harmed Plaintiff Ress financially and reputationally, and

has caused substantial mental and emotional distress, as well as the stigmatizing injury and



                                                  12
     Case: 1:19-cv-05776 Document #: 1 Filed: 08/28/19 Page 13 of 14 PageID #:1




deprivation of personal dignity that accompanies the denial of equal access to a place of public

accommodation. Defendant’s conduct will continue to harm him until Defendant is ordered by

this Court to cease discriminating against Plaintiff on the basis of his disability and to

compensate him for the damages he has suffered from Defendant’s discriminatory actions.

     58.       For Defendant’s violation of the Illinois Human Rights Act, Plaintiff Ress is

entitled to declaratory and injunctive relief to prevent Defendant from discriminating against him

on the basis of his disability, and Defendant is liable to Plaintiff for actual and punitive damages,

costs and attorneys’ fees, and all other available relief.

                                          JURY DEMAND

       Plaintiffs demand a jury trial as to all issues triable by jury.

                                     PRAYER FOR RELIEF

WHEREFORE, Plaintiffs respectfully pray that the Court:

                   a. Declare the acts and omissions of Defendant complained of herein to be in

                       violation of the ADA and the IHRA;

                   b. Enter a preliminary and permanent injunction requiring Defendant to stop

                       discriminating against Plaintiffs on the basis of disability, and to modify

                       its policies, practices, and procedures to comply with the ADA and IHRA;

                   c. Award Plaintiff Craig Ress actual and punitive damages for the injuries

                       caused by Defendant’s violations of the IHRA;

                   d. Award Plaintiffs their costs and attorneys’ fees, including litigation

                       expenses, reasonably incurred in the prosecution of the action; and

                   e. Award Plaintiffs such other and further relief as this Court shall deem just

                       and proper.



                                                  13
 Case: 1:19-cv-05776 Document #: 1 Filed: 08/28/19 Page 14 of 14 PageID #:1




DATED this 28th day of August, 2019.




                                       Respectfully submitted,

                                              /s/ Rachel M. Weisberg
                                       Rachel M. Weisberg
                                       EQUIP FOR EQUALITY
                                       20 North Michigan Avenue Suite 300
                                       Chicago, IL 60602
                                       Telephone: (312) 895-7319
                                       rachelw@equipforequality.org

                                       Matthew K. Handley (to apply for admission pro
                                       hac vice)
                                       HANDLEY FARAH & ANDERSON PLLC
                                       777 6th Street, NW -- Eleventh Floor
                                       Washington, DC 20001
                                       Telephone: (202) 559-2433
                                       mhandley@hfajustice.com

                                       Counsel for Plaintiffs




                                         14
